                EXHIBIT A




                         EXHIBIT A
Case 2:21-cv-04159-MDH Document 1-1 Filed 08/20/21 Page 1 of 17
                                                                                              Electronically Filed - Boone - May 18, 2021 - 04:53 PM
                                                                       21BA-CV01711

       IN THE CIRCUIT COURT OF BOONE COUNTY, STATE OF MISSOURI

ROBERT COATS,                            )
                                         )
             Plaintiff,                  )
                                         )
v.                                       )
                                         )      CASE NO.: (New Case)
KRAFT HEINZ FOODS COMPANY,               )
                                         )      Jury Trial Demanded
Serve:                                   )
Registered Agent                         )
C T Corporation System                   )
120 South Central Avenue                 )
Clayton, MO 63105                        )
                                         )
                       and,              )
                                         )
BILL KERSEY                              )
                                         )
Serve:                                   )
4600 Waco Rd.                            )
Columbia, MO 65202                       )
                                         )
             Defendants.                 )

                              PETITION FOR DAMAGES

      COMES NOW Plaintiff, Robert Coats, by and through the undersigned counsel

and states and alleges as follows for his Petition for Damages against Defendant Kraft

Heinz Foods Company (“Defendant Kraft Heinz”) and Defendant Bill Kersey (“Defendant

Kersey”):

      1.     Plaintiff is and was at all times relevant to the allegations contained herein

a Missouri resident.

      2.     Venue is proper in this Court because Defendant Kraft Heinz operates a

facility for the purpose of producing hot dogs under the Oscar Meyer brand name in

Boone County, and the unlawful employment actions alleged herein occurred within

Boone County.




       Case 2:21-cv-04159-MDH Document 1-1 Filed 08/20/21 Page 2 of 17
                                                                                            Electronically Filed - Boone - May 18, 2021 - 04:53 PM
       3.     Defendant Kraft Heinz is a limited liability company operating under the

laws of Missouri and an employer within the meaning of the Missouri Human Rights

Act.

       4.     By information and belief, Defendant Kersey is and was at all times

relevant to the allegations contained herein a Missouri resident.

                BACKGROUND FACTS APPLICABLE TO ALL COUNTS

       5.     Plaintiff is an African American male.

       6.     On or around June 2019 Plaintiff received a temporary job opportunity at

Defendant Kraft Heinz’s hot dog production facility (“the facility”) located at 4600 Waco

Rd., Columbia, Missouri.

       7.     Defendant Kraft Heinz has at least four teams that work on the hot dog

production line at the facility.

       8.     The four teams have names, or labels, which are as follows: “A-team”, “B-

team”, “C-team”, and “D-team.”

       9.     On or around November 25, 2019 Defendant Kraft Heinz hired Plaintiff to

work full-time as a line operator on what is known as the “A-team” at the facility.

       10.    Defendant Kraft Heinz often requires mandatory overtime at the facility

which requires at least two of the teams to work at the same time.

       11.    Due to how the schedule worked for the four teams, the “A-team” and “C-

team” would typically work together when “A-team” was assigned mandatory overtime.

       12.    Similarly, the “A-team” and “C-team” would typically work together when

“C-team” was assigned mandatory overtime.

       13.    If an employee on “A-team” worked on the last day of the normal schedule,

they would be forced into the mandatory overtime shift with “C-team.”




       Case 2:21-cv-04159-MDH Document 1-1 Filed 08/20/21 Page 3 of 17
                                                                                              Electronically Filed - Boone - May 18, 2021 - 04:53 PM
      14.    On or around March 2020 Plaintiff was working an overtime shift with “C-

team” when he went to a breakroom at the facility and overheard some co-workers on

“C-team” say “coon” multiple times as he walked into the breakroom.

      15.    To avoid potential conflict in the workplace, Plaintiff began giving some of

his shift assignments to another white employee so that he would not be forced into

overtime, which minimized his interactions with “C-team.”

      16.    Plaintiff’s immediate supervisor eventually noticed that Plaintiff was

avoiding the overtime shifts and confronted Plaintiff.

      17.    Plaintiff informed his supervisor that he was avoiding overtime shifts so

he could minimize any interactions with “C-team” because of the hostile work

environment and racism he experienced in the break room.

      18.    Defendant Kraft Heinz neither investigated nor took remedial actions

based on Plaintiff’s concerns.

      19.    On or around June 5, 2020, it was discovered that someone at the facility

defaced the locker of another African American co-worker of Plaintiff’s by writing “nigger”

on the locker.

      20.    On or around June 7, 2020, Plaintiff was in a breakroom at the facility

when, Defendant Kersey, a white employee assigned to “C-team”, entered the breakroom

and said “what’s up nigga.”

      21.    Immediately after this incident, Plaintiff made a formal report alleging that

he was being subjected to a hostile work environment.

      22.    Defendant Kersey admitted that he made the comment and was

suspended for a period of three (3) days, after which he returned to the workplace.

      23.    Plaintiff believed that under Defendant Kraft Heinz’s policies, Defendant

Kersey would be fired.




       Case 2:21-cv-04159-MDH Document 1-1 Filed 08/20/21 Page 4 of 17
                                                                                              Electronically Filed - Boone - May 18, 2021 - 04:53 PM
      24.    When Plaintiff learned that Defendant Kersey’s employment had not been

terminated, he continued avoiding overtime shifts with “C-team.”

      25.    Defendant Kraft Heinz then began demanding that Plaintiff stop assigning

shifts to other employees so that Plaintiff would be forced to work his mandatory

overtime shifts with “C-team.”

      26.    Plaintiff responded by requesting to be assigned to a different team so that

he would not have to work with “C-team” and Defendant Kersey, who was allowed by

Defendant Kraft Heinz to return to the workplace.

      27.    Defendant Kraft Heinz refused to grant his request for transfer and told

him he would have to work overtime with “C-team.”

      28.    When Defendant Kraft Heinz refused to grant his request for transfer,

Plaintiff explained that it would be difficult for him to control his reaction if Defendant

Kersey or any other employee of “C-team” used a racial slur in front of him again.

      29.    Defendant Kraft Heinz then suspended Plaintiff, without pay, on or about

June 27, 2020, alleging that he threatened to use violence against a co-worker.

      30.    Plaintiff was not told how long his suspension would be.

      31.    On July 2, 2020, Defendant Kraft Heinz called Plaintiff indicating that he

could return to work on July 5, 2020.

      32.    Plaintiff called Defendant Kraft Heinz on July 5, 2020 and again on July

6, 2020 requesting that Defendant Kraft Heinz correct the hostile work environment he

was experiencing by assigning Plaintiff to another team.

      33.    Defendant Kraft Heinz refused to grant Plaintiff’s request until July 12,

2020 when he was allowed to return to work as a “mixer” on “B-team.”

      34.    After Plaintiff returned to work on July 12, 2020, Defendant Kraft Heinz

then started erroneously documenting performance issues against him.




       Case 2:21-cv-04159-MDH Document 1-1 Filed 08/20/21 Page 5 of 17
                                                                                             Electronically Filed - Boone - May 18, 2021 - 04:53 PM
       35.    Plaintiff’s employment was terminated by Defendant Kraft Heinz on July

27, 2020.

                    COUNT I – MISSOURI HUMAN RIGHTS VIOLATION
                                RACE DISCRIMINATION

       COMES NOW Plaintiff, and for Count I of his Petition against Defendant Kraft

Heinz states as follows:

       36.    Plaintiff incorporates by reference paragraphs 1 through 35 as if more fully

set forth herein.

       37.    This count is brought pursuant to the Missouri Human Rights Act

(“MHRA”). Jurisdiction of this action is conferred under RSMo. § 213.111.

       38.    At all times relevant to this litigation, Plaintiff was an employee of

Defendant Kraft Heinz within the meaning of the Missouri Human Rights Act.

       39.    Plaintiff filed a timely Charge of Discrimination with the Missouri

Commission of Human Rights and the Equal Employment Opportunity Commission. A

copy of the charge is attached hereto as Exhibit A and incorporated herein by reference.

       40.    Plaintiff received his Notice of Right to Sue pursuant to the Missouri

Human Rights Act. A true and accurate copy of the Notice is attached hereto as Exhibit

B and incorporated herein by reference.

       41.    This action has been timely filed with this Court and Plaintiff has met all

conditions precedent to the filing of this action.

       42.    Defendant Kraft Heinz subjected Plaintiff to a racially hostile environment,

and otherwise treated Plaintiff adversely in the terms and conditions of his employment

because of Plaintiff’s race, which is African American.

       43.    Defendant Kraft Heinz knew or should have known of the racially hostile

environment and failed to take prompt and effective remedial action.




       Case 2:21-cv-04159-MDH Document 1-1 Filed 08/20/21 Page 6 of 17
                                                                                               Electronically Filed - Boone - May 18, 2021 - 04:53 PM
         44.   Due to Defendant Kraft Heinz’s actions, Plaintiff’s status as an employee

was adversely affected.

         45.   As a direct and proximate result of Defendant Kraft Heinz’s actions,

Plaintiff has suffered damages, including, but not limited to, lost income and benefits,

future    wages     and   earnings,   and   suffered   emotional   and   mental    distress,

embarrassment, humiliation, and loss of enjoyment of life, all to Plaintiff’s damage and

detriment.

         46.   The actions and conduct set forth herein were outrageous and showed an

evil motive or reckless indifference or conscious disregard for the rights of Plaintiff, and

therefore Plaintiff is entitled to punitive damages from Defendant Kraft Heinz to punish

Defendant Kraft Heinz and to deter Defendant Kraft Heinz and others from like conduct.

         WHEREFORE, Plaintiff prays for judgment in his favor and against Defendant

Kraft Heinz in an amount exceeding $25,000, an award of compensatory and punitive

damages, costs and attorneys’ fees, post-judgment interest, and for such other and

further relief as this Court deems just and proper.

                    COUNT II – MISSOURI HUMAN RIGHTS VIOLATION
                                COLOR DISCRIMINATION

         COMES NOW Plaintiff, and for Count II of his Petition against Defendant Kraft

Heinz, states as follows:

         47.   Plaintiff incorporates by reference paragraphs 1 through 46 as if more fully

set forth herein.

         48.   Defendant Kraft Heinz subjected Plaintiff to a racially hostile environment

and otherwise treated Plaintiff adversely in the terms and conditions of his employment

due to his color – dark-skinned.

         49.   As a direct and proximate result of Defendant Kraft Heinz’s actions,

Plaintiff has suffered damages, including, but not limited to, lost income and benefits,



         Case 2:21-cv-04159-MDH Document 1-1 Filed 08/20/21 Page 7 of 17
                                                                                               Electronically Filed - Boone - May 18, 2021 - 04:53 PM
future    wages     and   earnings,   and   suffered   emotional   and   mental    distress,

embarrassment, humiliation, and loss of enjoyment of life, all to Plaintiff’s damage and

detriment.

         50.   The actions and conduct set forth herein were outrageous and showed an

evil motive or reckless indifference or conscious disregard for the rights of Plaintiff, and

therefore Plaintiff is entitled to punitive damages from Defendant Kraft Heinz to punish

Defendant Kraft Heinz and to deter Defendant Kraft Heinz and others from like conduct.

         WHEREFORE, Plaintiff prays for judgment in his favor and against Defendant

Kraft Heinz in an amount exceeding $25,000, an award of compensatory and punitive

damages, costs and attorneys’ fees, post-judgment interest, and for such other and

further relief as this Court deems just and proper.

               COUNT III – MISSOURI HUMAN RIGHTS VIOLATION
                                   RETALIATION
         COMES NOW Plaintiff, and for Count III of his Petition against Defendant Kraft

Heinz states as follows:

         51.   Plaintiff incorporates by reference paragraphs 1 through 50 as if more fully

set forth herein.

         52.   Plaintiff engaged in protected activity by directly opposing blatant acts of

racism in the workplace, to include but not be limited to the following: reporting

feeling uncomfortable about race discrimination to his supervisor, filing an internal

report of discrimination, and requesting to be assigned to another team to avoid

interacting with someone that had displayed racial animus towards him.

         53.   Defendant Kraft Heinz subjected Plaintiff to a racially hostile environment,

and otherwise treated Plaintiff adversely in the terms and conditions of his employment

because of Plaintiff’s race, which is African American.




         Case 2:21-cv-04159-MDH Document 1-1 Filed 08/20/21 Page 8 of 17
                                                                                               Electronically Filed - Boone - May 18, 2021 - 04:53 PM
         54.   Defendant Kraft Heinz retaliated against Plaintiff due to the fact that

Plaintiff was engaging in protected activity.

         55.   Defendant Kraft Heinz’s acts of retaliation include, but are not limited to,

the following:      suspending Plaintiff and failing and/or refusing to accommodate

Plaintiff’s request to assign Plaintiff to a different team.

         56.   Due to Defendant Kraft Heinz’s actions, Plaintiff’s status as an employee

was adversely affected.

         57.   As a direct and proximate result of Defendant Kraft Heinz’s actions,

Plaintiff has suffered damages, including, but not limited to, lost income and benefits,

future    wages     and   earnings,   and   suffered   emotional   and   mental    distress,

embarrassment, humiliation, and loss of enjoyment of life, all to Plaintiff’s damage and

detriment.

         58.   The actions and conduct set forth herein were outrageous and showed an

evil motive or reckless indifference or conscious disregard for the rights of Plaintiff, and

therefore Plaintiff is entitled to punitive damages from Defendant Kraft Heinz to punish

Defendant Kraft Heinz and to deter Defendant Kraft Heinz and others from like conduct.

         WHEREFORE, Plaintiff prays for judgment in his favor and against Defendant

Kraft Heinz in an amount exceeding $25,000, an award of compensatory and punitive

damages, costs and attorneys’ fees, post-judgment interest, and for such other and

further relief as this Court deems just and proper.

      COUNT IV – NEGLIGENT HIRING, SUPERVISION, AND/OR RETENTION

         COMES NOW Plaintiff, and for Count IV of his Petition against Defendant Kraft

Heinz states as follows:

         59.   Plaintiff incorporates by reference paragraphs 1 through 35 as if more fully

set forth herein.




         Case 2:21-cv-04159-MDH Document 1-1 Filed 08/20/21 Page 9 of 17
                                                                                              Electronically Filed - Boone - May 18, 2021 - 04:53 PM
       60.     Defendant Kraft Heinz had a duty to supervise all of its employees.

       61.     Defendant Kraft Heinz had a duty to protect Plaintiff from an unreasonable

risk of risk of racial discrimination while he was employed with Defendant Kraft Heinz.

       62.     Defendant Kraft Heinz breached its duty to protect Plaintiff and to

supervise Defendant Kersey in the performance of his work duties by negligently

allowing, causing, or failing to supervise his actions that caused emotional injuries to

Plaintiff.

       63.     Defendant Kraft Heinz proximately and negligently caused the injuries

sustained as a result of Defendant Kersey’s outrageous and extreme conduct.

       64.     Defendant Kraft Heinz’s actions were willful, wanton, and reckless for

which punitive damages and/or an award for aggravating circumstances are

appropriate.

       WHEREFORE, Plaintiff prays for judgment in his favor and against Defendant

Kraft Heinz in an amount exceeding $25,000, an award of compensatory and punitive

damages, costs and attorneys’ fees, post-judgment interest, and for such other and

further relief as this Court deems just and proper.

             COUNT V – NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

       COMES NOW Plaintiff, and for Count V of his Petition against Defendant Kraft

Heinz and Defendant Kersey states as follows:

       65.     Plaintiff incorporates by reference paragraphs 1 through 35 as if more fully

set forth herein.

       66.     The facts of the above-described occurrence(s) and the reasonable

inferences therefrom demonstrate that such occurrences were directly caused by

Defendants’ failure to use a degree of care that an ordinarily careful person would use

under the same or similar circumstances and Defendants were thereby negligent.




        Case 2:21-cv-04159-MDH Document 1-1 Filed 08/20/21 Page 10 of 17
                                                                                             Electronically Filed - Boone - May 18, 2021 - 04:53 PM
       67.    Defendants knew, or by using ordinary care, should have known, that

such negligence involved an unreasonable risk of causing emotional distress to Plaintiff.

       68.    As a direct and proximate result of Defendants’ negligence, and as a result

of the extreme and outrageous conduct of Defendant Kersey in calling Plaintiff a “nigga”

Plaintiff suffered and continues to suffer severe emotional distress.

       69.    Defendants’ actions were willful, wanton, and reckless for which punitive

damages and/or an award for aggravating circumstances are appropriate.

       70.    Defendant Kraft Heinz is liable for the actions of Defendant Kersey under

the doctrine of respondeat superior.

       WHEREFORE, Plaintiff prays for judgment in his favor and against Defendants,

and each and both of them, jointly and severally, on his Petition for Damages in an

amount exceeding $25,000; for an award of compensatory and punitive damages;

reasonable attorneys’ fees; and for such other and further relief as this Court deems

just and proper.

         COUNT VI – INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

       COMES NOW Plaintiff, and for Count VI of his Petition against Defendant Kraft

Heinz and Defendant Kersey states as follows:

       71.    Plaintiff incorporates by reference paragraphs 1 through 35 as if more fully

set forth herein.

       72.    Defendant Kersey’s conduct described herein was extreme and outrageous

conduct which has caused physical and emotional harm to Plaintiff.

       73.    Defendant Kersey intentionally or recklessly acted in an extreme and

outrageous manner by causing unwanted, unlawful, and offensive communication with

Plaintiff.




        Case 2:21-cv-04159-MDH Document 1-1 Filed 08/20/21 Page 11 of 17
                                                                                          Electronically Filed - Boone - May 18, 2021 - 04:53 PM
       74.    Defendant Kersey either intended to cause or recklessly caused extreme

emotional distress to Plaintiff.

       75.    Defendant Kersey’s conduct was so outrageous and extreme in degree that

it goes beyond all bounds of decency, and is to be regarded as atrocious, and utterly

intolerable in a civilized community.

       76.    Defendants’ actions were willful, wanton, and reckless for which punitive

damages and/or an award for aggravating circumstances are appropriate.

       77.    Defendant Kraft Heinz is liable for the actions of Defendant Kersey under

the doctrine of respondeat superior.

       WHEREFORE, Plaintiff prays for judgment in his favor and against Defendants,

and each and both of them, jointly and severally, on his Petition for Damages in an

amount exceeding $25,000; for an award of compensatory and punitive damages;

reasonable attorneys’ fees; and for such other and further relief as this Court deems

just and proper.



                                               Respectfully Submitted,

                                               /s/ Chris Miller

                                               Chris Miller, MO Bar # 65042
                                               The Law Office of Chris Miller
                                               1902 Corona Rd., Suite 200
                                               Columbia, MO 65203
                                               Phone: 573-499-0200
                                               Fax: 573-375-4041
                                               chris@centralmissourilegal.com

                                               ATTORNEY FOR PLAINTIFF




       Case 2:21-cv-04159-MDH Document 1-1 Filed 08/20/21 Page 12 of 17
                                                                    Electronically Filed - Boone - May 18, 2021 - 04:53 PM
                                                     21BA-CV01711




Case 2:21-cv-04159-MDH Document 1-1 Filed 08/20/21 Page 13 of 17
                                                                   Electronically Filed - Boone - May 18, 2021 - 04:53 PM




Case 2:21-cv-04159-MDH Document 1-1 Filed 08/20/21 Page 14 of 17
                                                                    Electronically Filed - Boone - May 18, 2021 - 04:53 PM
                                                     21BA-CV01711




Case 2:21-cv-04159-MDH Document 1-1 Filed 08/20/21 Page 15 of 17
                                                                   Electronically Filed - Boone - July 28, 2021 - 03:52 PM




Case 2:21-cv-04159-MDH Document 1-1 Filed 08/20/21 Page 16 of 17
                                                                   Electronically Filed - Boone - July 23, 2021 - 01:11 PM




Case 2:21-cv-04159-MDH Document 1-1 Filed 08/20/21 Page 17 of 17
